Citation Nr: 0945287	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1942 until 
November 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.  Bilateral hearing loss 
disability is not attributable to service.

2.  Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2006 and May 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claims were readjudicated with the issuance of a 
supplemental statement of the case in March 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained 
and associated with the Veteran's claims file.  Furthermore, 
the Veteran was afforded a VA examination in April 2007 in 
which the examiner, an audiologist, was provided the c-file 
for review, took down and accurately reported the Veteran's 
history, and reached a conclusion based on her examination 
that is consistent with the record.  The examination is found 
to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims to suffer from bilateral hearing loss and 
tinnitus as a result of noise exposure while working in a 
kitchen and being near aircraft during active service.  As an 
initial matter, the Board notes that the Veteran has not 
alleged that the claimed disabilities were not incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.



1.  Bilateral Hearing Loss Disability

The Veteran's service treatment records reflect that in 
November 1942, the Veteran was diagnosed with acute otitis 
media of an undetermined cause, with no impaired hearing.  In 
June 1943, the Veteran had acute severe right-side otitis 
externa and in June 1945, a notation indicates that the 
Veteran was experiencing ear drainage.  At a separation 
examination in November 1945, the Veteran scored 15/15 in 
both ears during a whispered voice hearing test, and he had 
no ear abnormalities.

Based on the foregoing, the service treatment records show 
that the Veteran did not develop a chronic disability, 
including sensorineural hearing loss, in service.  However, 
this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not lead to the conclusion that the 
Veteran's bilateral hearing loss disability is related to 
active service, for the reasons discussed below.

Following separation from active service in November 1945, 
the evidence first shows complaints referable to hearing loss 
at the time of the Veteran's October 2005 claim to establish 
service connection.

In a February 2006 statement, the Veteran indicated that he 
began losing his hearing while living in a tent next to an 
airfield in Orlando, Florida, during active service.

In April 2007, the Veteran underwent a VA examination during 
which he reported in-service exposure to firearms, firing 
range, and flight line operations.  He also reported that his 
hearing loss had developed gradually and he endorsed 
occasional light-headedness.  The Veteran told the examiner 
that the onset of hearing loss occurred seven to eight years 
prior, though he was unable to identify a specific event or 
date of onset.  He affirmatively denied hearing loss during 
his 34 year employment with DuPont Chemical, and denied any 
hearing loss prior to ten years ago.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
80
85
LEFT
70
65
90
100
105

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and of 4 percent in the left ear.  
The examiner diagnosed the Veteran with moderately-severe to 
profound sensorineural hearing loss, with normal tympanogram, 
absent acoustic reflexes.  Based on the Veteran's reported 
post-service onset, the examiner concluded that the Veteran's 
bilateral hearing loss disability is not related to his 
history of military noise exposure.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's bilateral hearing loss is 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss, and at separation the Veteran had normal 
hearing with no ear abnormalities.  Following service there 
is no evidence of hearing loss, beyond the Veteran's own 
statements,  until the Veteran filed his claim in 2005.  In 
reviewing the record, we note that the Veteran has been 
inconsistent with his reports of onset.  In statements of 
February 2006 and May 2007, the Veteran indicated that 
hearing loss began in-service, yet he told a VA examiner in 
April 2007 that hearing loss had began seven to eight years 
prior to his examination.  Furthermore, although service 
treatment records do show some ear-related disorders, these 
were indicated to be acute and no hearing loss was reported; 
at separation the Veteran's hearing was normal.  Finally, the 
Veteran filed a claim for compensation in January 1946 for an 
in-service back injury, but with no mention of hearing loss.  
We find that silence, when otherwise affirmatively speaking, 
constitutes negative evidence.

Given inconsistencies in the record, the Veteran's 
credibility is reduced and his statements are of limited 
probative value in establishing chronicity and continuity of 
symptomatology.  Accordingly the Board finds the 60 year gap 
between separation from active service and the first 
complaint of hearing loss, combined with the Veteran's 
silence when otherwise affirmatively speaking, to be more 
probative than the Veteran's statements alleging continuity.  
In sum, the more probative evidence establishes that hearing 
loss first developed decades after service and that it is 
unrelated to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Tinnitus

The Veteran's in-service medical history, referable to the 
ear has been detailed above.  In short, the Veteran was 
diagnosed with acute ear disorders during service and at 
separation he had normal ears and hearing.  Service treatment 
records are silent for complaints of tinnitus.

Following separation from active service, the evidence first 
shows complaints of tinnitus at the time of the Veteran's 
October 2005 claim for the establishment of service 
connection.

In a February 2006 statement, the Veteran indicated that he 
first experienced a chronic ringing in his ears while living 
in a tent next to an airfield in Orlando, Florida, during 
active service.  At a VA examination in April 2007, the 
Veteran denied tinnitus.

As tinnitus is capable of lay observation, the Veteran's 
statements regarding his symptomatology are deemed competent.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board now 
considers the credibility of the Veteran's statements.  
Again, service treatment records do not reflect in-service 
complaints referable to tinnitus and at separation the 
Veteran had normal hearing with no ear abnormalities.  
Following service there is no evidence of tinnitus, beyond 
the Veteran's own statements,  until the Veteran filed his 
claim in 2005.  The Veteran has been inconsistent with his 
reports of onset and his reports of current symptomatology.  
Even if we assume that the Veteran does currently suffer from 
tinnitus, we find his claim of in-service onset to be of 
limited credibility due to the Veteran's otherwise 
inconsistent statements.  Furthermore, the Veteran's 
separation examination showed that he had normal ears.  
Finally, the Veteran filed a claim for compensation in 
January 1946 for an in-service back injury, but with no 
mention of tinnitus.  We find that silence, when otherwise 
affirmatively speaking, constitutes negative evidence.

Given inconsistencies in the record, the Veteran's 
credibility is reduced and his statements are of limited 
probative value in establishing chronicity and continuity of 
symptomatology.  Accordingly the Board finds the 60 year gap 
between separation from active service and the first 
complaint of tinnitus, combined with the Veteran's silence 
when otherwise affirmatively speaking, to be more probative 
than the Veteran's statements alleging continuity and current 
symptomatology.  In sum, the more probative evidence 
establishes that tinnitus first developed decades after 
service and that it is unrelated to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


